department of the treasury internal_revenue_service washington d c date number release date tl-n-4624-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject claim_for_refund of deficiency_interest accrual of overpayment interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year year dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issue sec_1 at what date does interest begin to run on an underpayment where x reported an overpayment_of_tax on its return and elected to have the overpayment credited against its estimated_tax liability for the succeeding taxable_year but the service subsequently determined a deficiency in tax for the taxable_year of the purported overpayment where the service offsets an overpayment in year against an underpayment for year whether the taxpayer is entitled to overpayment interest under sec_6611 from the return_due_date of the underpayment against which the overpayment is credited to the later date that the underpayment actually arose and the offset was effective conclusion sec_1 interest runs on any portion of the subsequently determined deficiency which exceeds the overpayment from the original due_date of the tax interest runs on that portion of the deficiency less than or equal to the overpayment from the date the overpayment is credited to the succeeding year’s estimated_taxes or the original due_date of the succeeding year’s income_tax return to the extent the overpayment is not needed to satisfy specific installments of estimated_tax the statutory terms of sec_6611 should not be construed to allow the taxpayer overpayment interest up until the date the underpayment actually arose and the offset was effective overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose facts for year there was an overpayment of dollar_figurea upon the filing of the return the taxpayer elected to apply this overpayment to its year tax_liability the year return was filed on september year and there was no designation as to which year estimated_tax payment the overpayment should be applied the service credited the entire overpayment to year as of the due_date of the first estimated_tax payment however only dollar_figureb was used to satisfy a shortfall in the first quarter estimated payment of year the taxpayer contends in its claim that the balance of the overpayment dollar_figurec is applied to year as of september year in actuality dollar_figureb was used to satisfy a shortfall in the first quarter estimated payment and dollar_figured was applied to the third quarter estimated payment the balance of dollar_figuree was not needed for any other year estimated_tax liability payment a subsequent deficiency was determined for year in the amount of dollar_figuref for year there was an overpayment of dollar_figureg upon the filing of the return the taxpayer elected to apply this overpayment to its year tax_liability the year return was filed on september year and there was no designation as to which year estimated_tax payment the overpayment should be applied the service credited the entire overpayment to the year tax_year as of the due_date of the first estimated_tax payment a subsequent deficiency was determined for the year tax_year in the amount of dollar_figureh the taxpayer contends in its claim that the overpayment is applied to year as of september year in actuality the overpayment was not needed for any of the year estimated_tax liability payments because all of the estimated_tax payments for year were paid in full with funds other than the credit elect from year for year the audit resulted in an overpayment of dollar_figurei this overpayment was applied to year in the amount of dollar_figurej and to year in the amount of dollar_figurek the service computed interest on the overpayment applied to year from march year to march year the taxpayer contends that the overpayment interest on the portion of the overpayment applied to year should be computed to the date the credit elect from year was applied to the third installment of estimated_tax for year the taxpayer’s theory is that since dollar_figureg the original overpayment on the year return was not effective as a payment of the year tax until september year the overpayment interest for year on that amount should also run from march year to september year law and analysis issue rev_rul 1988_2_cb_356 holds that when a taxpayer claims an overpayment on a return filed either on the original due_date or an extension and the claimed overpayment is applied in full against an installment of the succeeding year’s estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the return on the remainder revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year’s estimated_tax determines when the prior year’s tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid in may department stores co v united_states fed cl acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year’s estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded the services application of taxpayer’s overpayment to the first installment did not change the fact that the government had the use of taxpayer’s overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in revrul_99_40 1999_40_irb_1 the service has reconsidered the manner in which interest is computed in light of the may department stores decision when a taxpayer makes an election to apply an overpayment to the succeeding year’s estimated_taxes the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit elect is used determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy the installments of estimated_tax the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return for the deficiency in year a portion of the overpayment was applied to the third quarter of the succeeding year’s estimated_tax because the remaining portion of the return overpayment exceeded the subsequently determined deficiency_interest did not begin to run for the year deficiency on the third installment due_date a portion of the overpayment was also applied to the fourth installment of the succeeding year’s estimated_tax as of the fourth installment date the sec_6513 provides that if any overpayment of income_tax is in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding taxable_year such amount shall be considered as a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises subsequently determined deficiency exceeded the remaining return overpayment therefore interest begins to run on that portion of the deficiency in excess of the remaining return overpayment as of the due_date of the fourth installment any overpayment not applied to the estimated_tax payments for year should be applied to the income_tax liabilities for year as of the unextended due_date of that return thus interest runs on the remaining portion of the deficiency from the unextended due_date of the year return the deficiency in amount for year that is in excess of the overpayment reflected on the year return should accrue deficiency_interest from the original due_date of the tax for year the return overpayment was not needed to satisfy any of the installments of estimated_tax for year so the overpayment should be applied to the income_tax liabilities for year as of the unextended due_date of that return thus interest runs on the remaining portion of the deficiency from the unextended due_date of the year return issue in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 see also sec_301_6402-1 commissioner may credit any overpayment_of_tax including interest thereon against any outstanding liability interest however is not recoverable on an obligation owed by the government unless explicitly provided by statute or contract 323_us_658 the taxpayer claims a right to interest under sec_6611 sec_6611 provides that interest shall be allowed and paid i n the case of a credit from the date of the overpayment to the due_date of the amount against which the credit is taken emphasis added sec_301_6611-1 provides that in general the term due_date means the last day fixed by law or regulations for the payment of the tax sec_6151 provides that when a return of tax is required under this title or regulations the person required to make such return shall pay such tax at the time fixed for filing the return determined without regard to any extension of time for filing the return see also sec_1_6151-1 sec_6072 governs the time for filing income_tax returns stating that r eturns of corporations required under sec_6012 made on the basis of a fiscal_year shall be filed on or before the 15th day of the third month following the close of the fiscal_year see also sec_1_6072-2 thus the last day fixed by law for the payment of income_tax is the due_date of the return determined without regard to any extension of time for year the due_date of the amount here the underpayment for year against which the overpayment was credited is the due_date of the return for the year in which the taxes were underpaid overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose thus overpayment interest runs until the unextended return_due_date for year please call if you have any further questions by george e bowden technical assistant cc dom fs
